Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 1 of 49
CIVIL COVER SHEET

'l`|ii: .1$ 44 civil ciwi:r sheet and ilii: ii~ii'i_irmiitioi'i contained herein_neither replace nor supplement the i`i|_ing iiiid service of pleadings or other papers as required by law, except as
provided by Incal rules i)l`ciiiirt. This 1`0rm, approved by the Judicial Coiiicrence oflhe Uniicd States m Sepiember 1974, is required for the use ofthe C|erk of Coun forthe
purpose 1)| iiii\i:,illi‘ig ll'i'e civil docket si\i:cl. (S.‘-.'£'.'INSTRUCH()NS ()NNIZX/'I’A(il:`()I"Tl-Il.$'l?`()R/v/.)

JS 44 (Rev. 06/17)

 

l. (a) PLAINT] FFS

Rite Aid qutrs Corp. d/b/a Rite Aid Corporation

(b) County ot`Residence ofFirst Listed Plaintiff Cumberland
ri-_'.\'< ';~.'P'/'IN U.S. /’lAlNH/§'F(,'ASL".S)

(C) At[Orne S (l~`/`rii: i\'i'iirn'l. Azl¢lrc'.\'.\', mill Teli.'plione Nimibcr)

Gregory J. ann, Esquire

1787 Sentry Parkway West, Veva 16, Ste. 210

Blue Be||, PA 19422

A \Fa§§@*`ii

and

NOTE:

Attorneys (lj K)mwn)

 

Mitche|| Ayes, Esquire

Rose|and, NJ 07068

NTS .
ervices So|utions, |nc.

lnternationa| insurance Company of Hannover SE

County of`Resideiice ofFirst Listed Defendanl Aflanth _

(IN U.S. l’lAIN]]/'7"(3A.S'ILKS' ()NLY)

lN LAND CONDEMNAT]ON CASES, USE THE LOCATlON OF
THE TRACT OF LAND |NVOLVED.

Randy C. Greene, Esquire
103 Einsenhower Parkway, Ste. 400 1880 JFK B|vd., Ste. 1400
Philadelphia, PA 19103

 

ll. BASIS OF JURISDICTION (P/ac‘e an "X"i)i()ne Box ()nly)

 

(For Divi.'r.\'i'/y Ca.\'e.»' ()n/y)

 

lll. CITIZENSHlP OF PRlNCIPAL PARTIES (l’lace rm "X" iii Oiiu Boxfor P/almijf

and One Boxfi)r Defemlam)

 

 

 

 

 

 

|:1 1 U.S. Govemmeii\ 13 3 Fedeia| Quesiion PTF DEF PTF DEF
Plaintil`i` (U.S. Gm'i.'rnnieiii Na/ a Parly) Cilizen ofThis Sizite g 1 Cl 1 lncoiporated or Piincipal Place D 4 Cl 4
of`Business ln This Stale
D 2 U_S_ Governincni g 4 Diveisity Citizen ofAnother Stziie Cl 2 ij 2 Iiicorpoiaied aml Piincipal Place D 5 3 5
Def`endani (lndic'ale (.'ilizi.'n.\'/iip r)fl’arlie.i' in liem Ill) ofBusiiiess 1n Anoihei' Siate
Citizen or Siibject ofa D 3 |j 3 Foi‘eigii Naiioii Cl 6 D 6
Furi:igii (_`uuiiii~¢
lV. NAT l_l RE OF SUIT (i'.‘¢iL-v an “X" in One Bm~ r_Jii.{vJ Click here for; wm iii`Siiil Ci)clc l]escri |inris.
l CC| N`I‘I{»\ (71‘ "" 8 -"fOM-' I~`ORFIF.l lL|R!.`.i"PENi\ l.'l'Y ‘W‘W$ MRUPT('\' L-Tl'l{l-]R S`I'A"l‘l}"l`-l-_`.S' l
IZ¢ 1101nsiiiaiice PERSONAL lNJURY PERSONAL lNJURY 1:| 625 Dnig Re|aled Seizuie El 422 Appe0128 USC 158 Cl 375 Fa|se Claims Ac\
|:1 120 Mai‘ine |:l 310 Aiip1ane Cl 365 Pei'sonal lnjuiy - of Piopei‘ty 21 USC 881 El 423 Wii1idrawa| Cl 376 Qui Tain (31 USC
D 130 Mi||ei Acl Cl 315 Aii'plane Produci Pi'oduct Liabi|i\y El 690 Other 28 USC 157 3729(a))
D 140 Negoiiab|e liisrrumeni Liabiliiy ij 367 Health Caie/ Cl 400 State Reappoiiiomnenl
D 150 Recoveiy of Oveipaymem D 320 Assault, Libel & Phai'maceuiical §§ ’ . G D 410 Aniitrust
& Eiifoi‘cement oleing,rnL'rii Slandei Pei'soiial lnjuiy Cl 820 Copyiighis ij 430 Banks and Banking
111 151 Medicme Aci |:l 330 Federal Employers’ Produci Liability Cl 830 Palen\ ij 450 Cummeice
El 152 Recoveiy of Defaulted Liability D 368 Asbesios Personal Cl 835 Patent - Abbieviated |J 460 Deponaiion
Studeni Loaiis D 340 Marine lnjury Product New Diug Application Cl 470 Rackeieei' lnfluenced and
(Exc|udes Veterans) D 345 Man`ne Product Liability |:I 840 Tradem:iik Corn.ip! Oiganizations
Cl |53 Recoveiy ovaeipiiymeiii Liabiliry PERSONAL PROPERTY L¢\M: 88 § ‘”` § § :S .'IAL .` . " 1 ' " "W Cl 480 Consumei' Credit
ofVeieran’s Benef`iis |:1 350 Molor Vehic|e |:] 370 Other Fiaud Cl 710 Faii L;iboi' Standards D 861 |~1|A (1395ff) |:l 490 Cable/SatTV
Cl 160 S!ockholdeis’ Sui\s |j 355 Motor Veliicle |:l 371 Ti~uth in Lending Act |:1 862 Black Lung (923) Cl 850 Securities/Coininodities/
111 190 Oihcr Coniiaci Pioduct Liabi|ity Cl 380 Oilier Peisonal ij 720 Laboi'/Managemeiil 13 863 D|WC/DIWW (405(g)) Exchange
ij |95 Coiiii.'ict Pioduc! Li:ibi|ity [1 360 Oiher Persona| Piopeny Damage Relaiioiis |:1 864 SS|D Title XVl D 890 Othei' Slaiuioiy Actions
|:l 196 l"i'iiricliise lnjuiy El 385 Propeity Damage Cl 740 Rai|\vay Laboi' Aci ij 865 RSl (405(1-1~)) 13 891 Agiiculiuia| Acis
|:l 362 Peisonal liijuiy - Pi‘oduct Liability D 751 Family and Medical ij 893 Eiivii'onmeiiial Maneis
Medica| Malpiaclice Lezive Act 13 895 Freedom oflnfonnalion

 

 

ij 448 Educmioii

C] 790 Oihei' Labor Litigation
ij 791 Employee Retiiement
1nc0me Secui'iiy Acl

lMMlG RA']'| DN

 

FEDER`;'\T;'[`.»\I\'; SQI"[B
111 870 Taxes(U S Pl:iin(ii`i`
0i Def`endanl)
ij 871 IRS_Tliiid Piiity
26 USC 7609

 

555 Pi ison Coiidiiion

l RF.AL I’ROPERTY CIVIL RI_Q_I__ITS- )e» ' PRI§ONER-'PETIT|DNH
13 210 Land Coiideinimtion Cl 440 Other Civil Righis llabeas Corpus:
C] 220 Foi'eclosuie 111 441 Voting D 463 Alien Detainee
U 230 Rent Lease & Ejeelmeni C] 442 Employmeni D 510 Motions 10 Vacuie
Cl 240 Toils to Laiid 0 443 Housiny Senlence
0 245 T011 Piocliici Linbiliiy Accommoda\ions O 530 Geneicil
ij 290 Al| Ot|iei Rc;il Piopcny ij 445 Ameii w/Disabiliiies - |:] 535 Deaih Peiialty
Employmen! Other:
Cl 446 Amer w/Dis:lbi|i!ies - D 540 |\/lzindamus & Olliei'
Ot|iei |:1 550 Civil Rig|i|s
|:1
|:l

 

 

560 Civil Detaiiiee -
Condiiions 01`
Coiii'iiiemeiii

 

Cl 462 Naiura|izmion Applicalioii
D 465 Oiliei lininigiation
Aciioiis

 

 

Act

896 Ai'biiialion

899 Adininisrralive Prccedure
Aci/Review oi' Appeal of
Ag,ency Decision

950 Constiiutioiiality of`
Siaie Slnluies

UU

 

V. ORlGlN (/'/iicu ali ",\"' i/i

ij | Original
Proceediiig

§{2 Removed irom
Slalc Court

()iie Bn.\' ()/i/y)

Cl 3

Remanded From
Appellzile Courl

134

Reinslaled or
Reopeiicd

g 5 Trzinsi`errcd I`roin
Aiiol|ier Disirici
i".a;ii'¢'i_li'l'i

'|`rans|`er

ij 6 Mii|tidislrici
Litigation -

1:1 8 Miillidistrict
Liligution -
Direct Fi|e

 

Vl. CAUSE OF ACT|O

Cite llie U S Civil Slatule under which you arc ming (I)¢) imi ci/ejiiri.»~ili'cii'miillxii/mms im/c.\'.v ilivcr.\~ii_i'):

28 U.S,C. Seclic\ri 1441and Seciiun 1446

 

N

 

Diversi`ty

Brief description of cause:

 

Vll. REQlFESTED lN

ij CHECKiFTHiSi

S /\ CLASS AC'[`ION

I)EMANI) S

Cl lECK YES only il`deinanded iii complaint

 

COl\/l PLAINT: UNDER RULE 23, F R CV P .iiiRv i)i:i\/i»\ND: 1a Yes DNO
Vlll. REL/\TED CASE(S)
.\'L'u \" ' i) _' _'
lF ANY l m /l"(" ml .iUDGE D<)Ci<i:’i'NUi\/iizi:i<

 

i)/\ i i'-; 6//€
i-'nia ni-'Fic i-'. i s:-'_ cl\i.‘iJ

l{l ( l'll"l 1'~‘

/\l\'|()UNT

l

/

sic ;Ni\ i i iwiw)

/\l’l)|_\’li\l(j ler

el Ll|)(j|§

1\/1/\(] elli[)(jl§

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 2 of 49

UNlTED STATES DlSTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVAN|A

DES] GNATION FORM
(ro be used by counsel or pro se plain/iff 10 indicate the category of the case for lhe purpose of assignment lo lhe appropriate calenda))
Addl.ess Ofplaimiff: 30 Hunter Lane, Camp Hi||, PA 19011

 

Addl_ess OfDefendam: 11 South Third Street, P.O. Box 573, Hammonton, NJ 08037 and Roderbruchstrat%e 26, 30655 Hannover, Germany

 

Place ofAccident, lncident or Transaction: Delaware County’ Pennsylvanla

 

 

RELA TED CASE, IFANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. ls this case related to property included in an earlier numbered suit pending or within one year Yes |:| No |:\
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:] No E
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes |:} No |:]
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes m No |:]
case filed by the same individual? '

this court except as noted above.

.‘
I certify that, to my knowledge, the within case l:l is ads ri?//rela`l'c?i\to any casei)\\.r pending 0r within one year previously terminated action in
w~l~~__s\ -'

 

 

 

 

DATE; ' ,1
_r ,Fll!fn.fgr$;t{-»:,'mv / Pro Se Plaintw' Altorney ].D. # (i'fapp/icab/e)
\_ "'\ / /

ClVlL: (Place a \l in one category only) \ -' n

A. F ederal Queslion Cases: ._ __ .. '- B. Diversity .Iuri`s!lic!l`on Cases.‘

I:l 1 lndemnity Contract, Marine Contract, and All Other Contracts 1 Insurance Contract and Other Contracts

l:l 2 FELA |:l 2 Airplane Personal Injury

l:l 3 Jones Act-Personal Injury |:] 3 Assau|t, Defamation

l:l 4 Antitrust |:| 4 Marine Personal lnjury

|:] 5 Patent [:l 5 Motor Vehic|e Personal Injury

l:] 6 Labor-Management Relations |:| 6 Other Personal lnjury (P/ease specijj)):

E] 7 Civil Rights [:l 7 Products Liability

E] 8 Habeas Coipus m 8 Products Liability - Asbestos

|:| 9. Securities Act(s) Cases |:] 9 All other Diversity Cases

|:| 10. Social Security Review Cases (P/ease SPeC'fV)-`

[:| l l. All other Federal Question Cases

(I’/ea_re specify): _ _ _

 

 

 

ARBITRATION CERT]F!CATION
(T/ie effect oflhis ce/‘Ilfctl/I`on is 10 remove /he `case]i'o/ii eligibi/iij/jbr cirbi`lra/i'on)

l_ Randy C. Greene

_ counsel of record or pro se plaintiii`, do hereby certify

 

Pui'suant to Local Civil Rule 53.2. § 3(c) (2), that to the best ofmy knowledge and belief the damages recoverable in this civil action case
exceed the sum of$lS0,000.00 exclusive ofinterest and costs:

  

|:] Reliet`othei' than monetary damages is sought.

m_§/aa//r_ _

62692

;IIGrlie~i/jD._# ([fapp/iccib/e)

 

 

t ii rif/9 (3' II)/.\';

 

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 3 of 49

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRlCT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Rite Aid qutrs Corp. d/b/a Rite Aid Corp. : CIVIL ACTION
v.
Advanced Service Solutions, Inc., et.al. NO_

In accordance With the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and Serve a copy on all defendants (See § l 103 of the plan set forth on the reverse
Side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to Which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Beneflts. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(i) Standard Management - Cases that do not fall into any one of t'he<-\Hher tracks. (x)
Randy C. Greene, Esquire W_ , y n
Date Attorney-at-law - §ttlor for Defendant, Hannover
215-563-3500 21 5-563'5610 l __ifc"gi'et. e@dbmplaw.com
T_elephone FAX Number E-Mail Address

(Civ. 660) 10/02

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 4 of 49

In the UNITED STATES DISTRICT COURT
for the EASTERN DISTRICT OF PENNSYLVANIA

 

RITE AID HDQTRS CORP. d/b/a RITE AID

CORPORATION
Plaintiff
v. CIVIL ACTION
ADVANCED SERVICE SOLUTIONS, INC. NO. 19-CV-
And .

INTERNATIONAL INSURANCE COMPANY
OF HANNOVER SE
Defendants

 

DEFENDANTS’ NOTICE OF REMOVAL

 

To the Honorable Judges of the United States District Court
for the Eastern District of Pennsylvania

Defendant, HDI Global Specialty SE, incorrectly identified as International Insurance
Company of Hannover SE (hereinafter “Hannover”), files this Notice of Removal of this action
from the Court of Common Pleas of Philadelphia County Pennsylvania in which it is now
pending to the United States District Court for the Eastern District of Pennsylvania, and in
support thereof states:

1. Petitioners exercise their rights under 28 U.S.C. §1441 to remove this action from
the Philadelphia County Court of Common Pleas in which it is now pending

2. This action is docketed in Court of Common Pleas of Philadelphia County at
Docket Number 190201821.

3. The Complaint was served upon removing defendant Hannover no later than

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 5 of 49

February 25, 2019.

4. This is an action in which the District Courts of the United States have original
jurisdiction, in particular, jurisdiction based upon diversity of citizenship pursuant to 28 U.S.C. §
1332.

5. The plaintiff and defendant are completely diverse.

6. Plaintiff is a Delaware corporation with a principal place of business at 30 Hunter
Lane, Camp Hill, Pennsylvania, and is a citizen of Delaware and Pennsylvania

7. Defendant Hannover is a German corporation with a principal place of business at
RoderbruchstraBe 26, 30655 Hannover, Germany, and is a citizen of a foreign state.

8. Defendant Advanced Services Solutions, Inc. is a New Jersey corporation with

principal place of business at 11 South Third Street, Hammonton, New Jersey, and is a citizen of

New Jersey.
9. All defendants consent to the removal of this action.
10. Based upon the allegations of the complaint, the amount in controversy exceeds

the sum of seventy-five thousand dollars ($75,000), exclusive of interest and costs

11. A copy of the complaint received by defendant is attached and incorporated

12. This notice is timely as it is being filed within thirty days of service of any
pleading or other document identifying removable claims

13. Pursuant to 28 U.S.C. § 1446, a copy ofthis Notice is being filed with the Court
of Common Pleas of Philadelphia County, Pennsylvania..

Wherefore, notice is hereby given that this action is removed to the United States District

Court for the Eastern District of Pennsylvania

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 6 of 49

_"‘~\

'\

DUG,AN. BRINKI\_F,KNN.', MA_(_}_I_NNIS AND PACE

c -' a

 

Randy C. Q_reeiieA_l`.*lsi:iuire

Attoriiey' Foi' Defeci?ia`nt` HDI Global Specialty SE

iiic"- rt'eclly identi ed as international Insurance Company of
l laioi\\over S E

1880 \J'o-lm 11 K-ennedy Boulevard, 14th F-l.

Philadelphia, PA 19103

215-563-3500

Fax - 215-563-5610

Email: rcgreene@dbmplaw.com

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 7 of 49

CERTIFICATE OF SERVICE

 

1 do hereby certify that service of a true and correct copy of the Within Notice of Removal
was made on the Qr{é) ¢'("day of March, 2019, to the below listed counsel by United States Mail,
postage prepaid.

Gregory J. Mann, Esquire
1787 Sentry Parkway West
Veva 16, Ste. 210
Blue Bell, PA 19422

Advanced Services Solutions, Inc.
c/o Mitchell Ayes, Esquire
103 Eisenhower Parkway, Ste. 400
Roseland, NJ 07068

DUGAN, BRINl€M_A__NN','MPI§H\INIS AND PACE

 

Randy (.`. Cii'eeii_efjiESc|iiire

Attorn'ey for De'l:`pnlclant. HDI Global Specialty SE (“HGS”)
incoi'rlpctly idenl/iffi`ed as International Insurance Company of
quin vei' 813 f
1880 J hn"F'. l;eiincdy Boulevard, 14th Fl.
Philadelphia, PA 19103

215-563-3500

Fax - 215-563-5610

Email: rcgreene@dbmplaw.com

Case 2:19-cv-01259-N|QA Document 1 Filed 03/25/19 Page 8 of 49

F]RS'I` JUDICIAL DlSTRICT (]F PENNSYLV
COURT OF COMMON PLEAS 01" Pl[[LADE

RITE AID HDQTRS CORP. d/b/a RITE AID
CORPORATION

30 Hunter Lane

Camp Hill, PA 17011

V.

ADVANCED SERVICE SOLUTIONS,
INC.

11 South Third Street

PO Box 573

Hammonton, NJ 08037-0573

and

INTERNATIONAL INSURANCE
COMPANY OF HANNOVER SE
200 South Orange Avenue, Suite 1900
Orlando, Florida 32801

__ .;

 
 

COURT or coiviivioN PLEAF"+ ~- .il.l “'
PHiLADELPHiA coUNTY, PA

FEBRUARY TERM, 2019
NO.

IURY TRIAL DEMANDED

and Ai:!:lested by the

of ril)`udi_~p; 91 _Records
1 Q M~T%OJ»S_JQ-B£. am

 

NOTICE TO DEFEND

NOTICE

You have been sued in court. If you wish to defend against the
claims set forth |n the following pages, you must take action
within twenty (2|)) days after this complaint and notice are
served, by entering a written appearance personally or by
attorney and filing in writing with the court your defenses or
objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a
judgment may he entered against you by the court without
further notice for any money claimed in thc complaint of for
any other claim or relief requested by the plaintiif. You may
lose money or property or other rights important to you. You
should take this paper ro your lawyer at once. If you do nor have
a lmvyer or cannot alford one, go to or telephone the office set
forth below tofi`ml out where you can get legal help.

Philadelphia Bar Association
Lawyer Rei’erral and lni`ormation Service
One Reading Ceoter
Philadelphia, Pennsylvania 19107
(215) 238-6333
'1'1`¥ (215) 451-6197

AViSO

Le hen demandado a usted en la cortc. Si usted quiere
defenderse de estes demandas expuestas en las paginas
sigulentes, ustcd tienc vc|nte (20) dias de plazo al partir dc la
fccha dela demanda y la notificacion. l-lace falta ascentar una
comparencii\ escrita o en persona o con un abogado y entregar
a la cortc en forma escrita sus defenses o sus objeciones a las
demandas en contra de su persona. Sea nvisado que si usted no
se deiiendc, la corte tomara medidas y puede continuar la
dcmanda en contra suya sin prevlo aviso o notificacion.
Ademas, 1a corte puede dccider a favor del demandante y
requicre que usted cump|a con todas las provisiones de esta
demanda. Usted puede perder dinero o sua propiedadcs u otros
derechos importantes para usted. Lleve erta demanda a un
abogado lmmedluromeh!e. Si no rlem: abogado o si no rlene el
dlnero sujiciente de pagar tal servlclo. Vaya en persona o Ilame
par relefono a la ofi'cina cuya direccion se encuenrra escrita
aba/o para uverlguar donde se puede consegulr asistencia legal.

Asociacion De Licenciados
De Fi|adelila Serviclo Dc Rel'erencia E Informacion Legal
One Reading Ccnter
Filadcliia, Pennsylvania 19107
(215) 238-6333
'i"I`Y (215) 451-6197

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 9 of 49

DONNELLY & ASSOCIATES, P.C.
By: Gregory J. Mann, Esquire

 

 

Identitication No. 206180 Attorney for Plaintiff

1787 Sentry Parkway West
VEVA 16, Suite 210
Blue Bell, PA 19422
Phone (610) 828-2300
ggiann@donncllvandassociates.com
RITE AID HDQTRS CORP. d/b/a RITE AID COURT OF COMMON PLEAS
CORPORATION PI-IILADELPl-HA COUNTY, PA
30 Hunter Lane `
Camp Hill, PA 17011 FEBRUARY TERM, 2019

v. NO.
ADVANCED SERVICE SOLUTIONS, J'URY TRIAL DEMANDED

INC.

11 South Third Street

PO Box 573

Hammonton, NJ 08037-0573

and

INTERNATIONAL INSURANCE
COMPANY OF HANNOVER SE
200 South Orange Avenue, Suite 1900
Orlando, Florida 32801

 

CIVIL ACTION - COMPLAINT

1. The Plaintiff, Rite Aid qutrs Corp. d/b/a Rite Aid Corporation (hereinafter

“Plaintift”), is a corporation licensed to do business in the Commonwealth of Pennsylvania and

regularly conducts business in the City of Philadelphia With a principal place of business as noted

above.

2. Defendant, Advanced Service Solutions, Inc., (hereinafter “Advanoed Service”), is a

corporation licensed to do business in the State of NeW Jersey, with a principal place of business as

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 10 of 49

noted above.

3. Defendant Advanced Service regularly conducts business in the City and County of
Philadelphia and has contractually agreed to submit to personal jurisdiction in the Commonwealth
of Pennsylvania (See a true and correct copy of the “Snow Plowing Master Service Agreement”
between Plaintiffs and Defendant Advanced Service at § I, ‘[[ 6, Which is attached hereto,
incorporated herein and marked as Exhibit “A”).

4. Defendant, International Insurance Company of Hanover SE (hereinafter
“Hanover”), is a corporation duly organized and existing with a license to issue policies of
insurance within the commonwealth of Pennsylvania, maintains a principal place of business at the
address noted above and regularly conducts business in the City and County of Philadelphia

` 5 . Venue is proper in Philadelphia pursuant to Pa.R.C.P. 2179(a)(2) and (b)(l).
M

6. On May 12, 2017 , Richard Peterson filed a personal injury complaint against
Plaintiff. (A true and correct copy of the Richard Peterson Complaint is attached hereto,
incorporated herein and marked as Exhibit “B”).

7 . Richard Peterson alleges that on January 7, 2017, he was a customer at a Rite Aid
Pharmacy located at 953 Highland Avenue, Chester, PA (hereinafter “the property”), When he Was
injured due to slipping in snow and icc that remained on the property. (See Exhibit “B” at 1111 6-7).

8. Thereafter, Richard Peterson initiated lawsuits against Advanced Service and Moore
Brothers, which was consolidated with the original lawsuit against Plaintiffl (A true and correct
copy of the Complaint against Advanced Service is attached hereto, incorporated herein and marked
as Exhibit “C”).

9. Thereafter, Richard Peterson discontinued the aforementioned consolidated lawsuits

and initiated a new lawsuit against Plaintiff, Advanced Service and Moore Brothers. (A true and

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 11 of 49

correct copy of the Second Richard Peterson Complaint is attached hereto, incorporated herein and
marked as Exhibit “D”).

10. At all relevant times, Plaintiff and Advanced Service were parties to a valid and
enforceable contract, requiring Advanced Service to provide all snow and ice removal services at
the property. (See Exhibit “A”).

11. The contract between Plaintiff and Advanced Service further required Advanced
Service to maintain adequate procedures during and following the performance of its duties under
the contract to ensure the safety of Plaintifi’s employees and customers (See Exhibit “A” at § IV, 1[
2(a)).

12. Further, the contract between Plaintiff and Advanced Service required Advanced
Service to automatically commence de-icing of the property, including re-freezing conditions, as
necessary to ensure the safety of Plaintist employees and customers (See Exhibit “A” at Exhibit
B).

13. Additionally, the contract between Plaintiff and Advanced Service required
Advanced Service to indemnify, defend and hold Plaintiff harmless from and against any claims,
losses, liability, damages, fines sanctions and expenses, including attorney’s fees, resulting directly
or indirectly from its intentional or negligent act or omission with respect to its obligations under
the contract and for breach of the contract. (See Exhibit “A” at § ll, 11 1).

14. Finally, the contract between Plaintiff and Advanced Service required Advanced
Service to carry comprehensive general liability insurance in the amount of $5,000,000 for both
personal injury perils and contractual liability. (See Exhibit “A” at § II, 11 2).

15. Upon information and belief and pursuant to its contractual obligations, Advanced
Service procured a policy of insurance with Hanover, which designated Plaintiff as an “additional

insured” on the policy.

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 12 of 49

16. Based on the above facts, Plaintiff tendered its defense directly to Advanced Service
on August 7, 2017. (A true and correct copy of the August 7, 2017, correspondence to Advanced
Service is attached hereto, incorporated herein and marked as Exhibit “E”).

17. Upon information and belief, soon after August 7, 2017, Advanced Service placed its
insurance carrier, Hanover, on notice of the claim and Plaintift’s defense tender.

18. On September l, 2017, Plaintiff advised counsel for Advanced Service of the August
7, 2017, defense tender and requested a response.

19. Receiving no response, on October 18, 2017, Plaintiff again requested a response to
the tender from counsel for Advanced Service.

20. On Novernber 24, 2017, Plaintiff was contacted by North American Risk Services on
behalf of Hanover and advised that that they had assigned to the additional insured file on behalf of
Plaintiff and Would be forwarding a more formal letter outlining our agreement to accept Plaintiff's
defense. (A true and correct copy of the November 24, 2017, correspondence is attached hereto,
incorporated herein and marked as Exhibit “F”).

21. Despite numerous follow-up requests to North American Risk Services/Hanover,
Plaintiff never received the formal letter outlining their agreement to accept Plaintist defense, nor
have they done so.

22. To date, none cf the defendants in this matter have agreed to defend and indemnify
Plaintiff, despite their contractual obligations under the attached contract and the insurance policy
issued.

COUNT l - BREACH OF CONTRACT

Plaintifi`, Rite Aid Hdg tl's Corp. dfh.~'a Rite Aid Corgoration, v. Defendant, Advanced Service
Solutiulls Inc.

 

23. Plaintiffs incorporate by reference the facts and allegations contained in Paragraphs 1

through 22, as though set forth fully at length herein.

Case ID: 190201821 l

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 13 of 49

24. Plaintiff and Advanced Service entered into a valid contract.

25. Plaintiff was in compliance with all conditions the contract.

26. Advanced Service breached the contract by failing to satisfy various obligations

under the contract, including, but not limited to, the following:

a. Failing to provide all snow and ice removal services at the property,
pursuant to the contract;

b, Failing to maintain adequate procedures during and following the
performance of its duties under the contract to ensure the safety of
Plaintiff’s employees and customers, pursuant to the contract',

c. Failing to automatically commence de-icing of the property, including
in re-freezing conditions, as necessary tc ensure the safety of
Plaintiff’s employees and customers, pursuant to the contract;

d. Failing to indemnify, defend and hold Plaintiff harmless from and
against any claims, losses, liability, damages, fmcs sanctions and
expenses, including attorney’s fees, resulting directly or indirectly
from its intentional or negligent act or omission with respect to its
obligations under the contract, pursuant to the contract;

e. Failing to reimburse Plaintiff for the injuries caused by defendant’s
employees, agents and/or subcontractors, pursuant to the contract;

f. Failing deliver safe and satisfactory service to Plaintiff, pursuant to
the contract;

g. Failing to carry comprehensive general liability insurance in the
amount of $5,000,000 for both personal injury perils and contractual

liability

Case ID: 190201821 ."_

 

f

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 14 of 49

27. The failure of the Advanced Service to fulfill its obligations under the contract has
resulted in damages to the Plaintiff, including, but not limited tc, incurring monetary damages for
the claims made by Plaintiff s customer, Richard Peterson, incurring costs for services not properly
performed and incurring legal fees to enforce the terms of the contract

WHEREFORE, Plaintiffs demand judgment against Defendant, Advanced Service
Solutions, Inc., for compensatory damages and attorney fees in an amount not in excess of Fifty
Thousand Dollars ($50,000.000), together with interest, costs and all other damages deemed
appropriate at trial.

COUNT II - NEGLIGENCE

.Plaintiff, Rite Aid Htlgtrs Corg. dfbfa Rite Aid Corporatiun, v. Defendant. Advanced Service
Solutions loc.

 

28. Plaintiff incorporates by reference the facts and allegations contained in Paragraphs l
through 27, as though set forth fully at length hereinl n
29. At all times relevant hereto, the Advanced Service owed a duty of care to the
Plaintiff and Plaintift’s customers, including Richard Peterson, to perform its contractual duties in a
safe and non-negligent manner.
30. Advanced Service breached its duties to the Plaintiff and Plaintiff’s customers,
including Richard Peterson, as indicated below, by:
a. failing to properly inspect the work performed by its agents, employees,
representatives and/or subcontractors;
b. failing to warn the Plaintiff and Plaintiff’s customers, including Richard
Peterson, of the defects and/or hazardous conditions, of which they were
aware or should have been aware;
c, failing to correct, remedy, repair and/or eliminate the defective and/or

hazardous conditions, of which they were aware or should have been aware;

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 15 of 49

d. creating defective and/or hazardous conditions on the property;

e. carelessly representing to Plaintiff and Plaintist customers, including
Richard Peterson, that the property was safe for use;

f. Failing to provide all snow and ice removal services at the property in
a Safe and complete manner;

g. Failing to maintain adequate procedures during and following the
performance of snow and ice removal services to ensure the safety of
Plaintiff’s employees and customers;

h. Failing to automatically commence de-icing of the property, including
in re-freezing conditions, as necessary to ensure the safety of
Plaintiff’s employees and customers; and

i. In all other respects that may revealed during discovery and pointed
out at the time of trial.

31. As a result of the aforementioned negligence by Advanced Service, Plaintiff has
suffered damages, including, but not limited to, incurring monetary damages for the claims made by
Plaintiff s customer, Richard Peterson, incurring costs for services not properly performed and
incurring legal fees to enforce the terms of the contract

WHEREFORE, Plaintiff demands judgment against Defendant, Advanced Service
Solutions, Inc,, for compensatory damages and attorney fees in an amount in excess of Fifty
Thousand Dollars ($50,000.000), together with interest, costs and all other damages deemed

appropriate at trial.

Case ID: 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 16 of 49

COUNT III - B_RF,ACI] OF C()NTRAC'I`
Haintiff. Rite Aid ms Corp. dr’b)'a Rite Aid Corgoration, v. Defendant, International
Insurance Company of Hanover SE

32. Plaintiff incorporates by reference the facts and allegations contained in Paragraphs 1
through 31, as though set forth fully at length herein.

33. At all times relevant hereto, Plaintiff was designated as an “additional insured” on a
valid insurance policy issued by Hanover.

34. Plaintiff was in compliance With all conditions and terms of the insurance policy,
which was in full force and effect at all relevant times, and covered the injuries claimed by Richard
Peterson.

35. Hanover breached the insurance contract by failing and refusing to perform its
obligations to Plaintiff, including, but not limited to, failing to indemnify and hold Plaintiff
harmless as required by the insurance contract

36. The failure of Hanover to fulfill its obligations under the insurance contract has
resulted in damages to the Plaintiff, including, but not limited to, incurring monetary damages for
the claims made by Plaintift’s customer, Richard Peterson, incurring costs for services not properly
performed and incurring legal fees to enforce the terms of the contract

WHEREFORE, Plaintiff demands judgment against Defendant, International Insurance
Company of Hanover SE, for compensatory damages and attorney fees in an amount in excess of
Fifty Thousand Dollars ($50,000.000), together with interest, costs and all other damages deemed
appropriate at trial.

COUNT IV - BA]) I+`AI'I`H
Plaintiff, Rite Aid Hdgtrs Corp. d/bfg Rite Aid (,`orporatiun1 v. Defendant, International
Insurance Com|gany of Hanover SE

 

 

37. Plaintiff incorporates by reference the facts and allegations contained in Paragraphs l

through 36, as though set forth fully at length herein.

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 17 of 49

38. At all times relevant hereto, Plaintiff was designated as an “additional insured” on a
valid insurance policy issued by Hanover.

39. Plaintiff Was in compliance With all conditions and terms of the insurance policy,
Which Was in full force and effect at all relevant times, and covered the injuries claimed by Richard
Peterson.

40. Hanover breached the insurance contract by failing to satisfy its obligations to
Plaintiff under the insurance contract

41. Hanover engaged in bad faith conduct toward Plaintiff and has treated Plaintiff
unreasonably and unfairly with respect to its judgment of Plaintiff”s covered loss in violation of 42
Pa.C.S.A. §8371.

42. In furtherance of its bad faith and wrongful denial and refusal to pay benefits for
Plaintiff"s covered loss, Hanover, by and through its duly authorized agents, servants, workmen and
employees engaged in the following conduct:

a. failing and/or refusing to pay for all damages suffered by Plaintiff in this
covered claim without reasonable basis;

b. failing to acknowledge and act promptly upon written or oral
communications made by Plaintiff and/or its representatives;

c. failing to effectuate a fair and equitable settlement of Plaintiff’ s claim when
liability under the policy became reasonable and clear;

d. misrepresenting pertinent facts or policy contract provisions relating to the
insurance coverage at issue;

e. refusing to pay Plaintiff s claim without conducting a reasonable and fair
investigation based upon the available information;

f. failing to pay Plaintiff’s covered loss in a prompt and timely manner;

Case ID: 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 18 of 49

g. failing to conduct a prompt and adequate investigation in order to promptly
conclude its adjustment of Plaintiff’s claim;
h. acting in a obstructive deceitful and dilatory manner;
i. failing to acknowledge or otherwise act upon Plaintiff’ s claim in a prompt
and timely manner;
j. treating Plaintiff With reckless indifference and disregard under the
circumstances;
k. not having reasonable basis for denying Plaintiff’s benefits under the policy;
l. knowingly and/or recklessly disregarding its lack of reasonable basis to deny
Plaintiff s claim;
m. interpreting ambiguous terms, provisions and/or conditions of the
aforementioned policy in its favor and against Plaintiff s;
n. deviating from industry standards, practices and principles followed by other
insurance companies in the area;
43. The failure of Hanover to fulfill its obligations under the insurance contract has
resulted in damages to the Plaintiff, including, but not limited to, incurring monetary damages for
the claims made by Plaintiff’s customer, Richard Peterson, incurring costs for services not properly

performed and incurring legal fees to enforce the terms of the contract.

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 19 of 49

WHEREFORE, Plaintiff demands judgment against be entered against Defendant,
International Insurance Company of Hanover SE, for compensatory damages, punitive damages,
counsel fees and costs, together with interest on Plaintiff’s claim in an amount equal to the prime
rate, plus three percent (3%), and all other damages deemed appropriate at trial in an amount in

excess of Fifcy Thousand Dollars ($50,000.00).

Respectfully submitted,

DONNELLY AND ASSOCIATES

By: /S/ (§)wgo_)¢g _f_l. .Mamc
Gregory J. Mann, Esquire

1 f l f Attorney for Plaintiff
Date: 1 '

 

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 20 of 49

VERIF!CM
I, GREGORY J. MANN, deposes and says that he is the attorney for Plaintiff, Rite Aid
qutrs Corp. d/b/a Rite Aid Corporation, in this action, and hereby verifies that the statements made
in the foregoing Complaint are based upon the facts as explained by the Plaintiff, which are true and
correct, and understands that false statements herein are made subject to the penalties of 18 Pa.C.S.

§ 4904, relating to unsworn falsification to authorities

Zsf Q_'¢QQM l Mg£gt
GREGORY .T. MANN, ESQUIRE

Case ID: 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 21 of 49

SNOW REMOVAL (SEASONAL)
PREVENTATIVE SERVICE AGREEMENT

This agreement (the “Agreement”) is entered into as cf August 15, 2016, by and between Advanced
Servl§e Solutions, lnc., a Corporation with its principal office located at 11 S. 3"" St., Hammontun, §.l
08§§1 (hereinafter “Contractor") and Rite §§ [']DQ'I`B§ §'g{g. audi er its affiliated comggnies, a

Delaware Corporation, whose principal office is located at 30 Hunter Lanc, P.O. Box 3165, Camp Hill,
PA 17011 (hereinafter “Rite Aid”) whereby the parties agree as follows: '

Contractor agrees to provide the services as described herein in consideration for compensation as
described in this Agreement and attached Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E.

 

TERM: The term of this Agreement shall commence on Segteml)er l, 2016 and shall be for a period of
two (2) years ending August 31, 2018 and will continue month to month thereafter until otherwise
extended, terminated or confirmed as expired in writing from Rite Aid. This Agreement may be extended
for two (2) additional one (l) year terms upon mutual written agreement of both parties This Agreernent
shall supersede any and all other agreements in effect between the parties, for the services identified
herein.

TERMINATION: Notwithstancling the foregoing, Rite Aid reserves the right to terminate this
Agreement upon thirty (30) days written notice anytime during the tenn, except that cancellation for just
cause or upon closing of a store(s) shall be immediate Upon early termination of this Agreement, for any
reason, Contractor shall reconcile all billings as of the date of contract interruption and issue a revised
billing based on Services or other work actually performed as of that date. Other than payment for
services rendered prior to termination, Rite Aid shall have no further obligation to Contractor hereunder.

EN'I`IRE AGREEMENT: This document and the terms and conditions herein comprise the entire
agreement between Rite Aid and Contractor. No other tenns, conditions, agreements or understandings
either written or oral will supersede nor negate the terms herein unless agreed to in writing, executed by
both parties and made an addendum to this Agreernent. In the event of any conflict of provisions between
this Agreernent and any exhibits attached hereto, the language of this Agreement shall control.

INTENT: The intent of this Agreement is to perform Snuw Rgmgval services (“Services”) at the Rite
Aid locations listed in Exhibit A (the “Locations”) for optimtun condition by establishing service
l`requency, minimum inspection and routine maintenance requirements, in accordance with the following
specifications, terms and conditions, The Services shall be performed in a good and workmanlike manner
in compliance with all applicable federal, state and local codes, regulations, ordinances and statutes
(“Applicable Laws”).

CONFIDENTIALITY: “Proprietary lnformation” means all trade secrets or confidential or proprietary
information disclosed by Rite Aid to Contractor or its Representatives, regardless of whether such
information has been designated as confidential or proprietary information Proprietary Information also
means information (the form of which includes, but is not limited to, hardcopy, electronic, oral, facsimile,
graphic, demonstrative, machine recognizable or sample fonn) that relates to Rite Aid’s past, present and
future research, development, business activities, products, services, client lists, panelists, panelist lists,
pricing and related pricing models, financial information (audited and non-audited), and technical or
proprietary knowledge, and information identified by any notes, analyses, compilations, studies,
interpretations memoranda or other documents prepared by or for Contractor or its Representatives that
contain, reflect or are based upon, in whole or in part, Proprietary lnformation fumished to Contractor,
including its Representatives, pursuant to this Agreement.

“Personally Identifiable Inf`ormation" means identifiable information about an individual or information
that might reasonably allow identification of an individual (“PII”).

 

 

Case ID: 1902012§_21

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 22 of 49

Contractor agrees not to disclose any Proprietary Information, PII, or the terms and/or conditions of this
Agreement to any third party except to its employees directly related in fulfilling the terms of the
Agreement, These employees agree not to disclose to any other third parties. Except as otherwise
expressly provided hercin, Contractor agrees to maintain absolute confidentiality concerning this
Agreement, Proprietary Infcnnation, and/or PII save and except as otherwise ordered by a court of
competent jurisdiction.

Contractor acknowledges that Rite Aid will be irreparably banned should it or its employees disclose any
of terms and/or conditions of this Agreement, Proprietary Information, and/or PII to any unauthorized
third party without Rite Aid’s prior written permission Ln the event of any unauthorized disclosure,
Contractor acknowledges and agrees that Rite Aid can go to any court of competent jurisdiction and
obtain a restraining order and/or injunction immediately prohibiting such disclosure This obligations
does not apply if the information is already known to the public generally without Contractor’s
lcnowledge, was known to Contractor at the time of this contract or was disclosed to the Contractor by a
third party having the right to disclose such information This Agreement will be governed in accordance
with the laws of the Commonwealth of Pennsylvania, notwithstanding its conflicts of law provisions

PROTECTED HEALTH INFORMATION (“PHl”): Pursuant to the Health Insurance Portability and
Accountability Act of 1996, Rite Aid, along with all other health care providers, is required to take some
extra precautions about how patients’ protected health information is used and disclosed To comply with
that regulation, Rite Aid requires Contractor to review and comply with the following provisions-

The purpose of this confidentiality agreement is to establish Ccntractor’s agreement to maintain
the confidentiality and privacy of any Protected Health Information (“PHl”) that Contractor, its
employees, agents, or subcontractors may see or have unintended access to in the ordinary course of
business.

Rite Aid and Contractor understand that Contractor, in the agreed upon sale, exchange, or other
transfer of goods and/or services, may see, hear, or otherwise have unintended access to PHI maintained
by Rite Aid. Such unintended access to PHI may constitute a disclosure of PHI that is incidental to Rite
Aid’s allowable use and disclosure of PHI under the federal HIPAA Privacy Regulation.

Contractor agrees to keep confidential any Proteeted Health Inf`ormation that to which Contractor,
its employees, agents, or subcontractors may see or to which Contractor, its employees, agents, or
subcontractors may have unintended access to in the ordinary course of business Contractor further
agrees to instruct its employees, agents, or subcontractors in the necessity of maintaining the
confidentiality of PHI.

Contractor further agrees to immediately notify Rite Aid in writing of any disclosure of PHI that
may be made by or to Contractor, its employees, agents, or subcontractors

Rite Aid may terminate any and all agreements with Contractor at any time if it determines that
Contractor has violated any of the material terms of this PHI portion of the Agreement.

I. GENERAL REQUIREMENTS

1. CONTRACTOR AVAILABILITY: Contractor must be readily available twenty-four (24) hours a
day, three hundred sixty-five (365) days per year. Same day service is required on emergency calls
placed before 12:00 noon in the time zone in which the Contractor’s office is located. Contractor shall
make every reasonable attempt to respond to emergencies within two (2) hours after receipt of` service
request Calls shall be placed to the following numbers:

PHONE: 888-629~7 569 Ext. 0 CONTACT: Ryan Hovermale
AFTER HOURS: 888-629-7569 Ext. 0 CONTACT: Ryan HOVet'male

2. COMPETITIVE BID: Rite Aid reserves the right to competitive bid product/services not covered
under this Agreement.

Page 2 of 7

Case ID: 190201821

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 23 of 49

3. COMPLIANCE WlTH LAWS: Contractor, its subcontractors and their respective employees,
agents and anyone performing work here under shall comply with all current federal, state and local
laws and regulations and any subsequent applicable laws and regulations implemented during the term
of this Agreement. This provision specifically includes Dcpartment of Labor, Occupational Safety and
Health Administration, and Environmental Protection Agency laws, regulations, or other provisions
Contractor agrees to utilize only properly certified technicians and equipment in the performance of
Services under this Agreement and provide proof of codification upon request.

4. PERMITS AND lNSPECTI()NS/CODE COMPLIANCE: Contractor shall secure any and all
permits and/or inspections required by all Applicable Laws. Certificates of inspection shall be furnished
to Rite Aid where permits are required. All work performed under this Agreernent must be in
compliance with all Applicable Laws.

5. IMMIGRATION COMPL[ANCE: All Conn'actor personnel or agents must be United States
citizens, or otherwise be legally authorized to work in the United States. It is required at least one
member of the crew be able to converse in the English language

6. CHOICE of LAW; JURISDICTION; VENUE: This Agreement shall be construed and enforced
under and in accordance with the laws of the Comrnonwealth of Pennsylvania Any and all disputes or
claims relative to this Agreement shall be negotiated, tried, determined, or otherwise handled and
disposed of only in the appropriate state court of the Comnionwealth of Pennsylvania. Contractor
hereby consents to the personal jurisdiction of such court over it in such matter.

7 . ASSIGNMENT: Neither Rite Aid nor Contractor may assign or transfer their interest in this
Agrecment without the written consent of the other, which consent shall not be unreasonably withheld
or delayedl

`8. AUDIT: Contractor shall keep books of account related to the Services provided under this
Agreement and Rite Aid shall have the right, with at least seven (7) day’s prior written notice, to
examine and audit such books and records.

9. BREACI-I OF AGREEMENT: The foregoing notwithstanding if either party shall breach any
provision of this Agreement, then the non-breaching party, after giving the breaching party written
notice of such breach and ten (10) days from receipt of said notice to cure same, shall be entitled to
immediately terminate this Agreement by written notice.

10. NON-CURABLE DEFAULT: Either party may elect to terminate this Agreement immediately for
just cause upon delivery of written notice to the other in the event that the other: (i) becomes unable or
fails to pay its debts (including any amount owed hereunder) as they become due; (ii) files or has filed
against it any petition seeking relief under any bankruptcy, reorganization, liquidation or similar
law;(iii) makes a general assignment for the benefit of its creditors or (iv) fails to perform as indicated
in this Agreement. ln any such case, such termination shall be effective on the termination date
specified in such notice.

11. RECOVERY OF PRODUCT: Upon any termination or expiration of this Agreement, Contractor
shall have the right to recover any and all product or materials in the possession of Rite Aid within
thirty (30) days and if not so recovered, shall be deemed abandoned and may be disposed of as Rite Aid
deems fit, in its sole discretion.

12. RESTITUTION: Contractor shall be solely and fully responsible for all actions (negligent,
intentional, criminal or otherwise) of its employees, agents and subcontractors wherein, on or about any

Rite Aid Locations. Contractor shall reimburse Rite Aid for all loss or damage to property of Rite Aid
or injury to persons caused by Contractor, its employees, agents or subcontractors resulting from,

Page 3 of 7

Case ID: 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 24 of 49

arising out of, or connected with the Services. Reimbursement, credit invoice or credit memo shall be at
full replacement value; however, stolen merchandise shall be reimbursed at the retail price then in
effect.

13. REPRESENTATION: Contractor and Rite Aid hereto represent that each has full power and
authority to enter into this Agreement and that this Agreement is binding upon each of them and
enforceable in accordance with its terms.

14. NOTICES: Any notice to be given or to be served upon either party hereto in connection with this
Ag'reement shall be in writing and shall be deemed to have been given when a letter containing such
notice, properly addressed, Certiiied Mail, Return Receipt, with postage prepaid, is deposited with the
United States Postal Service. Such notices shall be sent to the addresses set forth at the beginning of
this Agreement and any such notice to Rite Aid shall be sent attention of: Contract A'dministrator -
['I‘YPB OF SERVICE], Retail Facilities Department.

II. INDEMNIFICATION AND INSURANCE
1. INDEMN!FICAT!ON: Contractor acknowledges and agrees tc indemnify, defend and hold Rite

Aid harmless from and against any and all claims, losses, liability, damages, iines, sanctions and
expenses, including reasonable attorney's fees arising or resulting, directly or indirectly in connection

with any:
a. intentional or negligent act or omission of Contractor or Contractor's agents or
employees With respect to the performance of its obligations under this Agreement; or
b. breach ot`any law or regulation, representation, warranty or other obligation of
Ccntractor under this Agreement; cr
c. violation of any regulation or law by Contractor, its subcontractor(s) or their respective

employees or agents.

Contractor shall further indemnify, defend and hold Rite Aid harmless from any and all liens and other
encumbrances against the Locations on account of debts or claims alleged to be due from Contractor to
any person, including any subcontractor employed by or under him, or to any supplier.

Rite Aid reserves the right to select and retain counsel at Contractor’s expense tc defend Rite Aid in any
such action, as necessary under these provisions; or until Contractor accepts tender, defense, and
communicates with Rite Aid, with no conflict in representing Rite Aid’s interests

For any matter that Contractor accepts on Rite Aid’s behalf, Contractor must notify the Rite Aid risk
management team and include Rite Aid on all responses, resolutions and releases.

The foregoing indemnity provisions shall survive the termination of this Agreement.
2. INSURANCE: Contractor represents that it can'ies insurance with a reputable insurance
company(ies) licensed to underwrite in states where the Services are being performed and providing for
coverage as follows:

(a) Comprehensive General Liability: $5,000,000 single limit liability ccverage, and

including personal injury perils, broad form contractual liability, broad form property damage

and extended bodily injury; and

(b) Automobile: $1,000,000 combined single limits for owned and non-owned motor vehicle
liability coverage; and

(c) Worker’s Compensation: Statutoiy coverage.

Page 4 of 7

Case ID; 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 25 of 49

(d) Thef't: $10,000 for any one theft.

(e) Additional Insured and No Cancellation Clause: The insurance provided shall name Rite Aid HDQTRS
Corp. and/or its Affiliated Companies as an additional insured and shall contain a clause that it will not be cancelcd,
materially modified or otherwise altered without thirty (30) days' prior written notice tc Rite Aid. Contractor
agrees:

l. Insurance: To keep such insurance in force during the full term of this Agreement, and
2. Certificate of Insurance: To provide a current Certifrcate of Insurance to Rite Aid evidencing
such coverage during the full term of this Agreement.

Before commencing performance under this Agreement, Contractor shall provide Rite Aid with
certificates of insurance reflecting the above coverages,

III. INVOICING INSTRUCTIONS
l. FEES: For performing the Services, Rite Aid shall pay Contractor according to Exhibit C.

2. INVOICING: At n minimum of ga a monthly_l;t_ts_i_s, Contractor shall submit a separate
spreadsheet invoice for services rendered along with each invoice, for each Location according to
Exhibit A and/or respective work orders. Contractor will provide a service call detail summary for
each location. Contractor shall submit invoicing within thirty (30) days of Services being rendered
All invoices including those for extra work and out of scope services must be submitted according
to attached Exhibit D.

3. PAYIV[ENT: Payment shall be issued thirty (30) days from receipt of the above invoices and
supporting documents as described abovc.

4. PROCUREMENT CARD: Coincident with Contractor’s capabilities, Rite Aid may pay
properly submitted invoices within thirty (30) days after receipt with a corporate purchasing card
for payment Supplier agrees to accept any such card. Rite Aid may withhold any amounts which
are disputed in good faith or may deduct any amounts for charges, costs, expenses or losses
actually incurred as a result of defects in the work or Serviccs; late delivery; or any other
noncompliance with applicable schedules, exhibits, attachments, drawings, data sheets or
specificationsl Rite Aid shall use good faith efforts to procure compliance with its payment
obligations under this Agreement. Rite Aid shall have a right of setoff against any amounts due
under this Agreement, for all amounts due Rite Aid from Contractor regardless of the source of the
obligation

5. CESSATION OF SERVICES FOR CLOSED STORES: Upon closure of a Location during the
contract term, all accumulated monthly billings to Rite Aid will be compared to the cost of all actual
services or other additional work satisfactorily performed and documented for that Loeation to date
of closing. For the cost of said services, Contractor will invoice Rite Aid and payment will be due within
thirty (30) days from receipt of invoices. For any excess of accumulated billings over the actual cost of
said Services, Contractor will credit Rite Aid.

lV. SPECIFIC PROVISIONS

1. SERVICE DETAILS

(a) Frequency: Frequency of services performed shall be according to Exhibit B. Rite Aid reserves
the right to change service frequencies at any time during the term of this Agrecment, upon twenty»
four (24) hours written notice.

Page 5 of 7

Case ID: 1902018}21

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 26 of 49

(b) Scope: Scope of work must be performed according to attached Exhibit B, unless otherwise
previously approved by a designated Rite Aid corporate office representative

(c) Non-Scheduled Services: Contractor agrees to obtain written authorization from the Retail
Facilities Department to perform any non-scheduled or additional services. Contractor agrees to
Waive payment if said authorization is not obtained prior to the commencement of the aforementioned
services. A sample copy of a work order is attached at Exhibit D-6.

(d) Quality Control lnspections: Rite Aid expects Contractor to conduct regular quality control
inspections at its own frequency or the frequency designated in attached exhibits, to match the type of
service being provided. Reports from Quality Control inspections shall be made available to Rite Aid
upon request.

2. GENERAL SERV[CE CONDITIONS

(a) Sofety: Contractor shall maintain adequate procedures during and immediately following the
performance of the Services to ensure: the safe and tenantable condition of the locations; and the
safety of Rite Aid, its employees, invitees, customers and agents (including the agents and employees
of Contractor). Contractor shall provide proper and periodic training consistent with industry
standards to all Contractor employees and subcontractors, as necessary to deliver safe and satisfactory
services to Rite Aid,

(b) Identit'ication: Contractor employees and subcontractors shall wear identification with the
individual and company name When performing Scrvices.

(c) Log Book: Contractor is highly recommended to use the designated Vendor Log Book present at
each Location. Contractor should sign leginy and log in and out of the book with the appropriate
times.

(c) Refusal: Rite Aid reserves the right to refuse services by any subcontractor at its sole discretion
and request Contractor to replace said subcontractor with another party. Any refusals will be done
with thirty (30) days of written notice.
V. NEW LOCA'I'[ON(|):
1. Location(s) may be added and/or deleted to Exhibit A on an as-needed basis.

2. New locations added during the term of this Agreement shall be treated the same as existing
Locations and expire upon the aforementioned expiration date.

Page 6 of 7

Case ID: 190201.~<,'21

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 27 of 49

lN WITNBSS WHEREOF, Conlractor and Rite Aid have caused this Agreement to he executed as of the

  
    

 

 

above date.
ADVANCED§S}.",_ll-`VEG SOLUTIONS, INC.
§§ > t -~
M ' _ H-_"m
SIGNATURE "~\.J
C‘\\a\snau Sia’ai»:_na
PRINT NAME

Cath cream-ret emma

 

RITE AID HDQTRS CORP.
AND/OR ITS AFFILIATED COMPANIES

 

 

sanA'T-'Usa
Egi”.tsei"_£§;€s.iis:i __
saint mma

 

 

Page 7 of 7

Case ID: 19020182 1

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 28 of 49

E)<HlBlT “A”

Omitted refer to Exhibit C

Case ID: 1902018.`21

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 29 of 49

Exhibit B
SNOW/ICE MAINTENANCE
Specitie Provisions

(‘E ` C DI'[`IONS

~ INTENTION: Under this Agreement, Contractor shall provide all snow and ice removal services for parking lots,
service arcas, ingress/egress, store sidewalks and public walkways. In addition to any state or local codes, Contractor
must further have all handicapped spaces, lots and walks cleared in compliance with the ADA guidelines

o SUBCONTRACTI'NG:
¢ Contractor understands either connector or the subcontractor shall perform services as described in this Exhibit.
No additional layering of subcontractors shall be permitted without prior written approval from Rite Aid.

o In the event of service by a subcontractor, Contractor will coordinate all contact between subcontractor and Rite
Aid. Thcre is to be no direct communication between Rite Aid and subcontractors, except to acquire signatures to
validate service tickets for completed work when necessary (See Exhibit D).

~ Contractor shall provide a list of Subcontractor’s names, addresses and contact information for each subcontracted
site upon request

0 EMERGENCY: For purposes of this Agreement an emergency includes a snow or ice condition
which may prevent a store from opening or from remaining open for businessl Contractor must have
twenty-four (24) hour availability for emergency purposes through its primary phone number
indicated in this Agreement. Additional numbers are:

Pa'gcr ”l ff Cellular g§§ Gz‘il" Zi § 7 Other gu ’ fig 1 ' ZSM sign C>

¢ DAMAGE TO PROPERTY: Contractor must immediately notify both the store manager and Rite Aid Contract
Administrator when the Contractor causes any property damage In addition, Contractor is to provide the Rite Aid
Contract Administrator with photographs of Locations when such an event occurs. Failure to do so will result in
immediate termination of the Agreement. A final site survey with the manager to survey for damage will be required
before final payment is released to Contractor.

Where damage by Contractor is reported, Rite Aid in its sole discretion will authorize a general contractor to make
necessary repairs. Contractor will be notified of the damage costs and Contractor is obligated to reimburse Rite Aid
for any repairs performed

0 SPEC]AL EQUIPMENT NEEDS: For additional authorized work, equipment rates shall include an operator. Rite
Aid Will only pay equipment charges for the amount of time the equipment is actually in use; for example, if one
operator is using two pieces of equipment, Rite Aid will only pay hourly rates for the more expensive piece of
equipment See Exhibit C-l (Additional Pricing)

¢ Fl'NES/VIOLATIONS: Any fines or violations imposed due to Contractor’s failure or unacceptable work under this
Agreement, during the contracted period, will be charged back to the Contractor. Contractor must reimburse said
charges within sixty (60) days of demand by Rite Aid, or Rite Aid may elect to take a credit off future invoices

o SERVICE AREAS: Store must be accessible and able to receive all services, Service areas may include and are not
limited to drive thru lanes, dumpster enclosure, utility meters, delivery/receiving areas, storage iixtures, balers, etc.

Case ID: 190201&§21

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 30 of 49

Exhibit B
SNOW/ICE MAINTENANCE
Specii`lc Provisions

SCOPE OF WORK

l. ACTIVE SITES!

¢ Plowing or clearing of parking lots, service areas, ingress/egress, store sidewalks and public walkways shall
automatically commence when snow accumulation reaches two to three inches (2-3”). If less than two inches
(2”), Contractor may be requested to service areas by an authorized Rite Aid representative including a store
manager. Snow is to be cleared for each successive three inches (3”) of accumulation during open store
hours.

- Contractor may only bill for clearing actual accumulated snow at each plow and shovel event- for example,
two (2) plows during a six inch (6”) event can be billed as one (I) initial service of 2-3” and one (l)
subsequent service of 3”.

» Contractor will automatically commence to de-ice parking lot and sidewalks during snow, sleet, freezing rain
and re-freezing conditions as necessary in order to ensure the safety of Rite Aid, its employees and customers
Contractor shall ensure all entrances and exits remain open.

Salt, calcium chloride, or a comparable de-icing product will be used on parking areas and sidewalks to
prevent and treat ice as needed, and according to local code. Cinders, gravel and sand shall only be used in
locations as dictated by local code. Sodium chloride or rock salt is prohibited on sidewalks. Sidewalks must
be cleared each time the parking lot is plowed. No heavy equipment shall be used to clear sidewalks.

¢ if snow accumulates overnight, plowing and shoveling is to be completed by 7:00 AM, (exccpt 24 hr stores),
unless otherwise directed by either the store manager or Rite Aid corporate staff

~ In the event that snow accumulation significantly reduces the parking area or restricts visibility around
entrances and exits, Contractor shall discuss with Store Manager and if in agreement, Store Manager will
contact Rite Aid Repair and Maintenance for authorization to remove snow from site.

o City/Public sidewalks should be cleared as needed AND receive final clearing within 2rhours after the city
finishes plowing. City/public sidewalks are pedestrian paths next to roads or driving areas, and generally
include school walking areas, accessible curb ramps, key transit stops, and retail zones. All City/Public
sidewalks associated with the property will be cleared of ice and snow according to state and local code.

2. Al_)lACLt`N'i` 'l't_tNAN*l`til) OR `VACANT SITES: An adjacent tenanted or vacant site means a site that is
directly attached to the active Rite Aid or on the same property as Rite Aid. These sites should also be
maintained in accordance with the above scope of work when included on Exhibit A.

3. VACAN'[' SITE_S_: These include freestanding locations, only when included on Exhibit A.

o Parking Area- Unless the parking area is blocked to entry, Contractor will commence plowing vacant
properties upon 2-3 inch snow accumulation and will re-plow upon each successive 3 inches of accumulation
Contractor shall maintain an eight (8) foot wide tire lane around all accessible sides of the building clear of
ice and snow.

¢ City/Public Sidewalks- All City/Public sidewalks associated with the property will be cleared of ice and snow
according to state and local code.

4. NON-C{JN`l‘RACTBD LOCATIONS & COVERAGE: It` Contractor is asked by an authorized Rite Aid
representative to service Locations not listed on Contractor’s Exhibit A, and if Contractor agrees to perform
that servicc, Rite Aid will provide a work order and/or authorization prior to Services being performed, and
all service will adhere to the above Exhibit B SNOW/ICE MAINTENANCE (Specific Provisions).

Case ID: 19020 1 sir

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 31 of 49

Exhibit B
SNOW/ICE MAINTENANCE
Speciilc Provisions

§l'l`b] Sl’§lC.[li`ICS
0 SNOW STORAGE:

Contractor shall meet with store management to determine the best places to stockpile snow. Snow storage areas
also deserve special attention. As snow melts, the melt Water should not drain across driving and walking areas
before reaching storm sewers or ditches. This snowmelt can refreeze at night and cause slippery conditions
Contractor shall not pile snow in front of the Rite Aid garbage disposal areas, rear doors, loading docks or
otherwise allow snow to sit in such a way that the store is not accessible to garbage removal, delivery trucks
during store hours of operation. Store must be able to receive all services,

At the end of each snow season, Contractor shall ensure site is cleared of any residual deicing and/or traction
products, such as salt, sand, gravel, cinders, etc, (such products used in accordance with local code), and
Contractor’s representative must obtain a Service 'I‘ieket signed by the Manager (also known as a VST),

- SITE PLAN: Contractor must provide a site plan to the Contract Administrator upon request. Contractor shall also
place stakes at the landscaping to eliminate the risk of property damage during the snow season and remove the stakes
following the season. Site Plan shall identify the following:

a.) curb cuts;

b.) public and private sidewalk(s);

c.) delivery area; ,

d.) drive lhru, if any;

e.) garbage removal area;

f.) total number of parking spaces;

g.) number and location of essential parking spaces, including all ADA-compliant spaces;
h.) street names; and

i.) intended snow stockpile area.

Case ID: 190201>¢_}21

i

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 32 of 49

SUPELEMENT TQ _EXH|BH B- SNDW REMOVAL- SEASONAL CONTRAC_[S

ln addition to the Terms and Conditlons and Exhibit B, SNOW/|CE MA|NTENANCE, Specific
Provisions, Cont‘ractors with Seasona| Snow contracts are required to adhere to the beiow:

|_z

|!°

l!-'~=

SNQW REMO\!AL OR HALiL|NG: Contractor is to make every effort to properly store and stack
snow to prevent the need for snow removal or hauling. When snow must be removed from the
Location, the following guidelines apply:

a. Contractor is responsible to remove snow no more than one (1) hour after the store's
closing hours and two (2) hours before the store’s opening hours.

b. Cost of any snow removal is included in the monthly service cost and will not require
additional quoting or additional payment from Rite Aid,

c. Removal shall automatically commence when stacked snow hinders signage, hinders
store front visibility, impacts safety, impacts ingress/egress, or impacts other services at
the Location ie.g. delivery, trash, etc.).

d. When stacking or relocating snow is no longer feasib|e, authorization for removal shall
be requested through an authorized Rite Aid representative, including store
management

PA¥MENT CYCLE: Contractor will be paid 1/6 of the annual value of the contract, to be billed in
monthly installments by the 10"‘ of each month, with the first installment billed by October 10"‘
and the last installment billed by March 10"" Rite Aid pays in accordance with the underlying
terms of the agreement

COST OF COVER DUR|NG F§|LUEE: Contractor acknowledges that its performance under this
Seasona| agreement ls a critical component if Contractor falls to provide satisfactory service as
negotiated herein and Rite Aid must obtain another contractor to provlde service on a one-time
or ongoing basis, Rite Aid reserves the right to bill to Contractor the cost of that coveragel

Case ID: 1902018[21

 

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 33 of 49

' lflhil\il¢
minimum

 

1 al 7
copy sis.iimi_/iuv/mc:o

Case ID: 190201821

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 34 of 49

\l|\ilr| ¢
mci hit hiring

 

1 on
usi vi s iiiiii I_mmucso

Case ID: 1902012§21

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 35 of 49

llh|bl\i'.'
llori|k¥lri¢lnl

 

311! 7
copy Mhl\oML,`DVANC¥D

Case ID: 190201§:21 `

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 36 of 49

Ll§lb§¢
|i¢`ivl \ill l¢i¢iN

immunitth ii-¢i\l¢ni\¢

 

4 d 1
tm oi humi_/iiwmtzo

Case ID: 190201»§1§;21

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 37 of 49

rome
iim`l.\ll Frl¢l~w

 

5e|7
cm ors iiiii wv)\irrro

Case ID: 1902018|21

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 38 of 49

ohibii€
Sionillt|lr|zlr\|

 

60¢7
Copvolimamuwl|i€l°

Case ID: 1902018L1

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 39 of 49

:; f-iii_~¢`=`_
s`in`[¢lh\l'liriq

 

'| el 7
tow aisuionnl.AiW/iii€w

Case ID: 1902018£1

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 40 of 49

Exhibit D
INVOICING lNS'I`RUCTlONS

*When this Exhibit D is attached to any agreement between Rite Aid and a contractor, the terms of both the
agreement and any preceding exhibits prevail over the terms in this Exhibit. Not all provisions in this Exhibit are
relevant to all agreements attached thereto.
The content of this Exhibit provides policies and procedures related to facility repair and maintenance proposals,
quotes and paymentsl The Exhibit also contains examples of acceptable invoice format and a Validated Service
Ticket (“VST”) or its alternative, for satisfactory work Verit`ication.
The following is included in this Exhibit

" Retail Facilities Contractor Instruction Sheet (Pages 2-3)

' Retail Facilities Proposal for Repair Procedure (Page 4)

' Retail Facilities lnvoice Procedure (Pages 5)

' Sample Work Order (Page 6)

' Sample lnvoice (Page 7)

' Sample VST Exception Request Forrn O’age 8)

" Approved Afiidavit Form (Page 9)
For questions about the enclosed forms, please contact a Rite Aid Retail Facilities Adrninistrator for guidance at
(717) 730-8200. Compliance with the policies and procedures will assist Rite Aid in providing clear direction to the
contractor and minimize unnecessary delays in invoice processing time. These guidelines apply when dealing with

Rite Aid representatives directly, but also through another source as Rite Aid may designate from time to time, such
as a third party call center or service consolidator.

j'.
Case ID: 190201Nfizl

 

 

Case 2:19-cv-01259-NlQA Document 1 Filed 03/25/19 Page 41 of 49

Retail Facilities Contractor Instruction Sheet

All Contractor invoicing must adhere to the following attached policy, procedure and invoice guidelinesl
Invoices not in compliance With the attached guidelines will not be paid.

Policy Guidelines:

1.) lngolccs far ALL work completed must be accompanied bv_n veri!icniion in the form of n VST oj_
gpproved alternative ie.g. IVR, post-service confirmation racord, clc.]. This requirement includes soheduled,

preventative maintenance and ott-demand work unless a prior exception has been issued in writing by Retail
Facilities and the Aocounts Payable Department. Exceptions are typically provided for scheduled. preventative
maintenance when the Contractor can provide an acceptable electronic verification of Work completion along
with the invoice. Exceptions may be granted in Whole or in part to a particular Contractor, or regarding a
particular Service. Annual Exceptions may be requested in writing in the attached format and sent to the
attention of:

Robert Fazakerley, Vioe President, Retail and Corporate Facilities

Rite Aid Corporation

30 Hunter Lanc

Camp Hill, PA 1701 l

2.) A Retail Facilities Repair and Maintenance representative authorizing service will issue a dispatch number
for all facilities repair work, The dispatch number will sgryg gs thc nulliuri§atinn number angl must be inglqu

on the service ticket and invoice

3.) When receiving an emergency call directly from a Rite Aid Store, respond to the service request and
contact the Rite Aid Repair and Maintenance Request line immediately at (866) 532-9927 to report the
emergency call and obtain a dispatch number. An emergency is defined as an incident involving danger or
injury to human life or severe damage or loss to Rite Aid property/assets, including products for resale.

4.) Invoices must be accompanied by the appropriate supporting paperwork such as guarantees, warranties,
permits, manuals, etc,

5.) All invoices must be received by Rite Aid within thirty (30) days from the date the work was performed

6.) lnvoice payment check stubs indicate the invoice numbers covered by a check. Contractors shall credit these
specific invoices directly, instead of applying the check amount to the total balance or oldest invoices.

7.) For invoices in excess of $5,000, or upon Rite Aid’s request, Contractor shall include a sworn statement
indicating all indebtedness is paid in full and provide waivers of liens from subcontractors suppliers and any
party with a right to assert a lien.

8.) The Contractor’s employees must be properly licensed to perform the trade for which Rite Aid has engaged
it, as required by all jurisdictions having authority

9.) It is the responsibility of the Contractor to obtain all necessary trade permits and inspections required for the
project at hand. Plans, drawings, permits and inspection fees should be included as a separate lino item on all
invoicing.

10.) Travel Charges: A company vehicle and customary mcchanic’s tools are essential to the work performance
of contractors and tradesmen, therefore Rite Aid does not pay separate truck or small tool charges

D-2

i
rr
i

Case ID: 1902018;;1

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 42 of 49

Procedure Guidelines:

1.) Inin'al service calls are authorized up to a dollar amount specified in writing on the work order. If repairs are
going to exceed this amount, Uontmctor must call the Rite Aid Repair and Maintenance Request line at (866)
5 32-9927 l`or a verbal approval or to submit a quotc. For repairs in excess of $1,500, a written proposal per the
attached Retail Facilities Proposal for Repair Procedure must be submitted If the proposal is approved,
Contractor will receive notification of the acceptance

2.) Upon arriving at the store, Contractor must sign in the Vendor Log at the manager's office and use the store

telephone to use the Integrated Voice Response (IVR) system, unless the Contractor is IVR exempt.

» For the IVR, Contractor must identify the number of technicians present.

- After work is completed or when leaving the store for any reason, Contractor must sign out on the Vendor
Log and use the store telephone to log out using the IVR system (unless exempt). lf the Vendor Log is
unavailable, Contractor must advise the Rite Aid manager on duty of its actions.

3.) A Validated Service Ticket (VST), should include time and/or hours filled in by the manager, and the scope
of work performed If the technician disagrees with the time the Rite Aid manager fills in, s/he should place a
note in the comment section. Both parties should read before they sign and use the comment section as
necessary.

d.} Each trip to a Rite Aid store requires a separate VST or separate IVR entry for jobs not complete Example:
lt' the service call requires three trips to the store in order to complete the assigned work, submit three separate
VST’s with the invoice, or log in and out on the IVR with each visit.

5.) Include all work associated with a specific work order on one invoice, irrespective of the number of days
required to complete the work, Rite Aid Accounts Payable cannot process multiple invoices against one
dispatch number.

6.) If a technician is denied access to the store by the store manager or does not receive cooperation to perform
work requested and approved by the Rctail Facilities chair and Mainteuance representstive, instruct your

technician to notify their supervisor; the supervisor will contact the dispatching Facility Adminiatrator at (71'.")
730~8200 for assistance Rite Aid expects courteous and professional performance by all parties

l

Case ID: 1902018£1

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 43 of 49

RETAIL FACILITIES PROPOSAL FOR REPA]R PROCEDURE

. If repairs cannot be completed in the designated time frame or will exceed the authorization limit set by the
Facilities Administrator at the time of dispatch, a recommendation for repair must be submitted to Rite Aid
for approval (“Proposa ” or “Quote”).

. The Proposal or Quote must provide the following information:

a. Description of problem and short reason as to why problem occurred.

b. Breakdown of material needed with price for each item, including permits, inspection fees, etc,
c. Separate tax calculation

d. Breakdown of number of labor hours needed to complete work, by technician.

e. If applicable, trip charge, initial service call, GC OH&P or management fee.

f. Any rental or other charges (freight, crane, etc.).

g. Total of above charges

h. Analysis of necessity of repair at this time.

i. Availability of material and ship date, if applicable

j. Estimated completion date and time.

. For additional work authorization over the initial authorization, Contractor must obtain verbal approval to
proceed with work while the Contractor is on site; Contractor must then submit the revised approved cost for

incorporation into the existing dispatch number.

. All Proposals will be accepted as NOT TO EXCEED itemized quotes and notes a lump sum.

Case ID: 1902018L1

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 44 of 49

RETAIL FACILITIES INVOICE PROCEDURE

Below is a list of the specific procedures to be followed when invoicing to Rite Aid Corporation.

1. All invoices MH§I be clearly labeled “Invoice” with an invoice date and number. Rite Aid does not pay
horn statements

2. All invoices MUSI identify store number and location and the exact date(s) of service.

3. Rite Aid can accommodate spreadsheet billings for multiple locations for fixed price contract agreements
Contact the appropriate Rite Aid Retail Facilities representative for spreadsheet billing requirements

4. All invoices MUST identify contractor’s name, vendor number, complete address and phone number.

 

5. All invoices MUST show the dispatch number and a comprehensive description of the work performed

 

6. All invoices MUST have a VST, IVR record or approved alternative

 

7. Invoices submitted without a VST or its alternative will not be paid.

8. All invoices must contain either the negotiated contract rate end its ancillaries, or the breakdown identified
in Paragraph 2, Page D-4,

INVOICES MUST BE SUBMITTED IN THE APPROVEI) FORMAT THROUGH THE ONLINE
SERVICE PORTAL. NO PAPER INVOICES SHOULD BE MAILED UNLESS REQUESTED.

s

1
l

Case ID: 190201811

 

 

Case 2:19-cV-01259-NlQA Document 1 Filed 03/25/19 Page 45 of 49

.'. vote Neporrau: ss/ sl/ 4001 annum rn
ma WORK ORDER: Date Cnmmll:ted: 11/!.9/2007 5:00:00 PM
Prlorlty: 24 HOURS

PH¢IIMA{Y

 

Operator ID: Cheryl Evans
Requester Name: MANAGER, Jssen A|ternate Conl:nct: ASSISTRNT MANAGlR

Telepnone Number: 814-749-7872 Alt Centact Phone: 814-149-1872
Cost Center:

 

Locatlon lD:

Descrlptlon:_ RITE AlD STORE -
Mall Name:
Addl'ess: . ..
NkN‘TV GLO , PR 15943-1254 LIS
Sarvlce Loc.atlon:

Requesr. Cade: PLuMBlNI RIPAIR

 

urinal ls not operntlonl| no water no flush -con use eemode until Mondsy

 

Comments: what la the nature of the prohtm'r\? us|nnl not workan

ll there any lloodlng ns a remit of the lelk? If yes, dlsputeh water extractlol\ as a upoer
work ordor. l*lo

lilny the london of the luuo [phs\rms\cy, mtrnom, outlll|¢,ntc) n

!r the leak ls outside, has the city performed nny recent world n

I\‘ lh¢ lssuo ll sewage hsclwp, w|ll the store nasd Wl\¢r Ex\rec‘l:lon or Sln|\lzlng work? If yes,
dispatch congress work order. 'tes

Can tha area lse cnnl:lonod off to prevent range or |njury until london (l\' lppllclhlo)'l ¥es
Hos lhrs problem caused env damage lnslrls the etor¢? No\o the lppronlmato sl:o of the
damaged lma. ms

tht safety lsou¢s (l'f ¢n\r) era being caused by tha issue (rlslr of lalllng, ¢t=.]‘l‘ no

 

Provlder: 1

Pr'ovlder Conract:

Provider Te\ephone: unr:. $‘
Provlder Fax: . … __ t Release #:

 

Provlder wll| observe all relevant current code authodtles' rulos and regulatlens, |nrlunlr:g salary ragulsuons, and
lrs llr.ensed, lr\rured. and handed, as required by appllcsl:le state law where work ls uarl‘ormed, |*rovldar must
check ln by csi|lrlg l.-B“-Mz-Bi$l when arrlvlrlg on sl:e.

Frovlder wlll not exceed DNE stated above wlthout prior approval. tr wade ls expected to exceed thlr amount,
technician must call the Serv|ce Solut&orls call center at :l.-!li\‘i-»!Jz-Qoz? and provlder‘s norran desk must
subm|t n Request for Fropossl or Quate on-|lne.

To ensure the ¢l‘f|clent and tlme|y processlnq of an luvolce, follow the |nstructlons set forth be|ew.

 

To avald a delay |n processlng your lnvolce. please follow these lnstructlons:

Techn|clar\ must check in and out of the shore uslng the above IVR ¢lntegrated Vo|ce Reaponse) number 1468-
53;!-9931 (fsllurs to check ln ann out with the store and Nll system could result ln |nvolce challenge and poor
provider scorecsrd ratlng).

suhml: this work ticket or your cumpuny‘s work tlclcat complete with Rite A|d slow management slgnature and

store stamp. ron murr suhrnll: your lnvelce online lwww.rmpllel.com.lrluaald). and attach the signed,~‘starnpsd
work ticket er your payment wll! nn de|syud. Papsr lnvulres sent to Rite md wl|l net he peld.

Involces submlthed with mlsslng lnformatlon wll| be challenged cn-|lne automatlcslly‘ lnvo|ces that exceed the
DNE (Du Not Exceed) stated above or an approved lncrease.

** lNVOlClS SU BMITTED 45 DAYS 0R MO|\E FROM CoNFl.l`l'lQN OF WDRK Wll.\. NO'|` ll FR°CESSEB
FOK PA¥MINT **

lf these d1rectlnns are not followed sccurstaly, or lf the lnvoice total ls greater than the DIle ar the approved
lncrease, the lrlvelce wlll be returned to you wlthout payn\ont.

Customer $|gnature_: mate

Vendnr Slgnature'.

 

 

 

 

Case ID: 190201.~<§21

 

 

 

Case 2:19-cV-01259-NlQA Documentl Filed 03/25/19

 

 

 

 

 

 

 

 

rucer MAer. snour) va°IcE
on"ne t.ru'll‘ HtLt., m 1/01.`1 Vendor Inv #l
Vel\d°l* lnvoice Datel 10/22/2007
Service Dote.' 10/22/2007
I'“'°ic° check ,, listened uaw lone/2007
Chrn:kv Dare,'-'xu¢.zs[zou? one AVP'°V€": 1°/22/2°°7
Illltng Address: Locatlon A,ddren:
RlTE-'AID CORFORATION FUTE AID STORE ~
PO BOX 1169 ' ATTNZ ACCOUNTS FAYABLE DEPT '
CAMP HlLL, PA 17011-1159 arlENANDOAH , FA 17975*2332
570-452'1924
RrT-°°ZUB
Work details Status: COMP Batch ID:
W/O# (_FWO#) Prov|der Equlpment

noquuted b\r: '
Servlol Dotalllr lum stored tnat the drain on the rool‘ of his drive thru is bonded rrlol~r|nq water overflow and leak.

Need fixed lsap, tacha for eriu|o. won't service until drain is filled

Nl¢l'lptlult 01 Work Dilt'l¢l (FACII.I'I`Y M.RINT. GRO\|F) ~ lufllf]\}ll? 12543:'|¥ FM
Ftop|aced Ri.lbher boot and re-qruleo l»ln.. assembly lit ronfdrnl.rl above rlrl\ie thru
c¢a~*¢vclau\o»dceuo'laalloel1oatarvutuv»ivua\a¢lovii»i¢rdouooinrlbliweau¢»v .

1011§¢'2007 11:11:33 Ml changing the scheduled dore end the ptlor|l.y per previous note when l talked vii tom
im store mgt-1 ¢I$¢t.\l¢\a¢lll&¢lv\\illli»ib¢§li¢l’¢‘lIlr*llll¢rl¢\0¥'¥¢F¢§O\*+$**¢*II*I\¢*O"

'- tons/low 1.\:1.0:02 ill-l Called !lroln rita old and he stated that tolled him and
asked for too detelle. Ton1 stated that lt was about to rom and entered service ror monday and torn said that

was reasonable service on monday 10!22
: -¢¢--ullallohioqu-O»vlvo\neirion-oaaaa\Il¢aooalo»llall¢¢o¢\l>|¢ltltnliilt¢* T."-[ s|r|..kyot ..

1.|1;19!1001 11:08:25 AM called and he sold at the store told him this was not an
emergency cal|, that monday would ne r|ne to have the work il)¢oo. rom sald its pouring down rain anyways. I
changed from P4 to a P;!o, l sold he would be back out there nn mondav.
boon*¢i¥l¢¢\¥l!*"¥l¢\\toa¢¢*#*#¢i.\l¢$#l!l*.ll.llll\¥i.*l\$illil'l|i\¢»\\|l$llt\li.' ‘|-n cooper _

toner loo'r wausau Aill y stated that rla will merit the work order.
1*.--..'-*.'.\*¥'|"1|'1 ¢----¢ oi¢¢¢lll'lllill.lll\\ OIIIIM¢¥- ll ll‘l\l’l ll wh" ls the n.tur‘ or me
problem drain oi'l roof of drive ti'lrl.i le trusted ls there any flooding as a result of the loatt? li' yes, dispatch water
extraction as o eeoarritir work order. No liaril'y the location ol' the lssue {lil'iiiroietv. restroorn, outsido.olc] drive
thru roof tr the leak il outsloz, hall the city performed any recent world no ti the issue le sewage backup, will the
otero need water Eortractlon or sanltlzlnq world ll yee, dlspiltch separate work order. rio Can the area he cautioned
off to prevent usage or injury until service tlr epp|li:al:l|e]? rios the i:lrohlern reused onir damage inside the store'l
Note tile approlrlmate size or the damaged area. no Whet solely lssues [l! anyl are being caused by the issue (rlok
of failing, otc.)? not able to perform drive thru equipment sorvll:s.

 

 

turn # Descrlptlon Llne Coet
Name Date Start Fln|sh Hours kate OT é:]";:
UWFAC"'"Y M'“Nr' 10/22/2007 iam 12:52 2.20 $0.00 N so.oo
'_FACILITY MA!NT-; , ,
uuou 10/22}2007 11.23 11.23 2.20 $ N $
1 Lal:lor costsl $
Date item Descrlpt|on Quent|ly Llne Cosi:
10/22/2007 Trave| Charge 1 $
2 Mater|al / Other Costs: $.'
lnvoch Bub-Totl|t $:
`fax¢ $0.00

Invo|ce Total: $
Submlmd Invo/r:a fora/1 $)

If the subrili‘ttod total ls not tim sarno as the invoice taint you
must dick "Submii'" to npdth the strth lnvolr.‘e.

Page 46 of 49

 

§
Case ID: 1902018§1

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 47 of 49

RETAIL FACILITIES VALIDATED SERVICE TICKET EXCEPTION FORM

Rite Aid recognizes that the burden o'f` supplying a Validated Service Ticket (VST) in some preventative
maintenance programs is overly burdensome and does not add to the value of a negotiated Agreement. In other

instances, in coordination and compliance with Rite Aid’s accounting compliance policies, the supporting
paperwork is a mandatory supplement to invoicing and no exceptions will be made.

If you wish to apply for a VST Exception for your company or a particular service, please fill out the
information below and submit it for consideration to:

Robert Fazakerley, Vice President, Retail and Corporate Facilities

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA 17011

Contraotor:

 

Service Type (if all, state All): _ _ _
P.lea§e riotggffoetivo Septemiaer l. 201 l..l-IO ..EXCEPTIONS will be stranth for Snow Remnval Servicesl

 

 

Seivice Area(s):

 

Date of Application:

 

Potential Annual Value of Agreement: ..

Contract Date to Start (if multiple, state Multiple):

 

Cont.ract Date to Expire (if multiple, state Mul'ciple):

 

Pl§ase describe the motliodt’sl vou_intend to use in lien ol`nroviclinn Vttlidatod Soi'viee"l`iokets:

 

 

 

  

Upon review, your application is- APPROVED l:l DENIED \:l
By: Date Initlal
Robert Fazakerley

VP, Corp. and Retail Faeilities

g Other Department
Dept Name
By

 

Case ID: 190201821

 

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 48 of 49

§§ E:IRMATION GF SUPPORTING DOCUMENTAT`ION FOR INVOlC§_S_

This statement is designed to be used by Rite Aid Service Providers with a current fully executed preventative
service agreement AND approved VST Exception Form. In compliance with Rite Aid’s contract Audit
provision and further pursuant to lnvoice Procedures identified in Exhibit D, this document memorializes an
approved exception to the supporting documentation requirements for invoicing in the above referenced
documents, as follows:

1. In lieu of a Rite Aid or Service Provider generated Validated Service Ticket, the service provider
may provide an internal IVR summary to verify service completions; OR

2. In lieu of an internal IVR or a third-party IVR system designated by Rite Aid, the Service
Provider may verify service completions through an internal post-service verification method
(e.g. phone call confirmation), and provide a summary copy of verifications; OR

3. In lieu of the above, other advanced technological methods demonstrating service eompliance, as
demonstrated to and reviewed by Rite Aid representatives;
AND, in conjunction with l, 2 or 3.

4. Details of the post~service verification, and/or any additional signed service tickets, must be
made available to Rite Aid upon demand, within a reasonable period of time, not to exceed a
maximum of thirty (30) days.

The undersigned, being an Owner, Ofiioer or other Principal of the Service Provider, having performed

reasonable due diligence, hereby affirms that the charges for Services on the attached invoice are valid, and that
Service Provider has complied with the above guidelines

Service Provider Name:

By:

 

Print; l

` lts:

 

'For (service type):

 

Case ID: 1902018 1

 

Case 2:19-cV-01259-N|QA Document 1 Filed 03/25/19 Page 49 of 49

EXH|B|TE

nice Ald Hoq'rns co¢p. !
AooENouM n .

 

To ensure properties ara added and or deleted ns necessary, and to ensure code complicnce,

CONTI(AC|’DR must return this addendum, signed by an authorized representctlve, by mall|n|/fsxlng/scannlng
to R|ta Aid within live (5) business days following rees|pt. Rite Aid will autamltlui|y ldd/dolcta

those slte(a) |r\su|d addendum end attach the addenda to the Agrcemsnt\

 

 

Thank You.
RlYEAlDl AEKNGWLEDGED\
|
ni:ntor or \t'|:n F¢cl|dcal furman Repmlat¢ti\il
Dllel Dnlo'

 

 

Case ID: 190201821

 

